Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 27, 2016

                                            No. 04-16-00333-CV

                                     IN RE Cleo BUSTAMANTE, Jr.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On May 26, 2016, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than June 20, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. All proceedings in the trial court
on this matter are stayed pending final resolution of the petition filed in this court.

           It is so ORDERED on May 27, 2016.



                                                         PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 12-05-27517, styled Roberto Fernandez and Maria Imelda Flores v.
Abaco Consultants, Inc., et al, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable
Amado J. Abascal, III presiding.